DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-9,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment to claim 1 requires that the first surface (which faces the anterior tooth) is curved, and the second surface is at least partially flat.  Applicant also references paragraphs 91 and 94 of the specification to support these limitations.  However, paragraph 91 of the specification states that the front surface, which faces the anterior tooth is partially curved and partially flat.  The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn 20030186186.
With regard to claims 1,6 Hahn discloses a wedge (fig. 4) for use in a dental restoration procedure for an anterior tooth, the wedge comprising: a handle portion 49;
a body portion 23 coupled to and extending outward from the handle portion 49, the body portion 23 adapted to be disposed in an approximal space between the anterior tooth and a tooth adjacent the anterior tooth; and
a matrix band 6 coupled to the body portion, the matrix band having a smooth concave surface adapted to contact the anterior tooth when the body portion 23 is disposed in the approximal space. With regard to claim 10, note that the matrix band 49 having a height (the height of the body portion 
With regard to the amended language of claim 1, as well as claim 20, it is clear that the curved surface of the body that is attached to the matrix band 49 (see fig. 4) faces the anterior tooth.  It is also clear that the second, opposite, surface of the body depicted by the length 44 (fig. 4) is straight, and thus clearly “at least partially flat”, and appears to be “substantially flat”.
With regard to claim 2, Hahn discloses wherein the handle portion extends along a handle axis and the body portion extends along a body axis parallel to the handle axis. See fig. 4.
With regard to claims 3,4 note that the handle portion 49 extends along a handle axis, and the body portion 23 extends along a body axis, with both the handle axis and body axis extending in the same direction. Both the handle axis and body axis are coaxial. See fig. 2.


Allowable Subject Matter
Claims 10-19,21 are allowed.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. Applicant argues that the Hahn reference does not anticipate claim 1 in view of the amended language of the second surface of the body being at least partially flat.  Figure 4 of Hahn is referenced for support .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772